Citation Nr: 1430840	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-39 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to August 1967 with additional service in the Navy Reserves.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing before the Board in his September 2010 VA Form 9.  He subsequently withdrew this request.

When this case was before the Board in December 2012, it was decided in part and remanded in part.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

In a September 1961 Navy ROTC enrollment examination, the Veteran was found to have a grade 1/6 outflow murmur, left second intercostal space on deep expirations, well localized with no hyperdynamics, and blood pressure 118/68.  In a July 1967 annual examination, the Veteran's blood pressure reading was 138/80.  A June 1969 service treatment record notes an occasional extra-systole with electrocardiogram showing heart within normal limits, rhythm sinus in nature and heart normal sized with blood pressure reading of 120/88.

A December 2012 Board remand directed that the Veteran be afforded a VA examination to determine the nature and etiology of the Veteran's hypertension, to include whether the Veteran's hypertension was related to service-connected PTSD.  In a March 2013 VA examination, the Veteran stated that his hypertension was related to active service because of sea sickness and other stressful events.  He reported that he was unable to handle stress the way he used to.  The VA examiner diagnosed essential hypertension, controlled on treatment, and opined that it was not caused or permanently worsened by the Veteran's service-connected PTSD.  The examiner found no objective evidence that the Veteran's hypertension was caused or aggravated by the Veteran's PTSD, or the treatment for PTSD. The examiner noted that the Veteran stated he was not aware of taking medication for PTSD.  Additionally, the examiner noted that the Veteran presented with all risk factors for hypertension, to include a family history of cardiovascular disease and hypertension, male gender, and age of over 50 years.  The examiner's rationale further noted that although there was literature noting hypertension may be more common among those with PTSD, there was no cause and effect relationship shown.  Additionally, the examiner did not find hypertension was related to active service because Veteran's blood pressure readings showed onset of symptoms around 1999, per medical records, and the Veteran reported an onset in the 1980s or 1990s, 20 to 30 years post-service.  Further, the examiner noted that elevated blood pressure readings can occur during periods of stress, "however, transient [blood pressure] elevation is part of the body's natural reaction to stress and does not represent a chronic condition of [hypertension]."

After reviewing the March 2013 VA examination report, the Board has determined that the originating agency did not substantially comply with the February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the March 2013 VA examination report inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the conclusions reached by the March 2013 VA examiner do not address all requested inquiries.  The VA examiner failed to provide an opinion with adequate supporting rationale as to whether the Veteran's hypertension was aggravated (permanently worsened) by the Veteran's service-connected PTSD.  The March 2013 opinion only noted that the Veteran was not taking medication for PTSD but provided no rationale for the opinion that hypertension was not aggravated by PTSD.  Therefore, the Board has determined that an addendum opinion is required.

Further, a May 2013 statement from VA Dr. S.W. indicates that the Veteran inquired about how stress during service affected his hypertension.  Dr. S.W. noted that he could only state that the Veteran was being treated for hypertension and saw a cardiology specialist in April 2013, who determined the Veteran had good control of his blood pressure.  Dr. S.W. also noted the cardiology specialist found no objective evidence that the Veteran's elevated blood pressure was caused by PTSD.

The Board finds that the duty to assist the Veteran has not been met in regards to obtaining all relevant medical records to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  In a July 2008 statement, the Veteran reported that a June 2008 VA treatment note linked the Veteran's PTSD to a blood pressure disorder.  Moreover, a December 2012 Board remand indicated that the Veteran's VA psychologist related his hypertension to service-connected PTSD in July 2008; however, VA treatment records for that time period are not currently included in the evidence of record.  Further, VA Dr. S.W. referenced April 2013 VA treatment records in a statement regarding the etiology of the Veteran's hypertension.  Evidence of record only includes VA treatment records through March 2013.  These treatment records could be supportive of the claim on appeal.  Therefore, further development to obtain those records is in order.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include Tallahassee VA Medical Center psychiatric treatment records from June 2008 to July 2008 and Tallahassee VA Medical Center treatment records from March 2013 to the present.

2. Then, the claims file and any pertinent evidence in the electronic records that is not contained in the claims file must be made available to and reviewed by the March 2013 examiner.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is causally related to the Veteran's service-connected PTSD.  The examiner is directed to specifically comment on a VA treatment note stating the Veteran's hypertension is related to his PTSD.

In addition, the examiner should provide an opinion regarding whether there is a 50 percent or better probability that hypertension was permanently worsened by the Veteran's service-connected PTSD.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the March 2013 examiner is unavailable, the claims file and any pertinent evidence in the electronic records that is not contained in the claim file must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



